Case 4:21-cv-00319-AW-MAF Document 1 Filed 07/29/21 Page 1 of 12

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

EMPLOYMENT DISCRIMINATION COMPLAINT FOR
PRO SE LITIGANTS IN ACTIONS FILED UNDER
42 U.S.C. § 2000¢e, et seq., (Title VII of the Civil Rights Act)
29 U.S.C. § 621, et seq., (Age Discrimination in Employment Act); or
42 U.S.C. § 12112, et seg., (Americans with Disabilities Act)

Roo (4 Day ‘d ones

(Write the full Name of each Plaintiff
who is filing this complaint. If the
names of all the Plaintiffs cannot fit
in the space above, please write

“see attached” in the space and
attach an additional page with the
full list of names.)

£22) 31g th NAS

Vv. Case No.:

| (To be filled in by the Clerk’s Office)
Florida Dept. of Educcifion
I

 

 

(Write the fill name,of each Defendant Jury Frial Requested?
who is being sued. If the names of all ES oNO

the Defendants cannot fit in the space

above, please write “see attached” in

the space and attach an additional page

with the full list of names.)

 

it
ae? 4 eR .
ae OZ T.2
« NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination |
terkAdmin/Official/Forms
Case 4:21-cv-00319-AW-MAF Document1 Filed 07/29/21 Page 2 of 12

I. PARTIES TO THIS COMPLAINT
A. Plaintiff
1. Plaintiff's Name: Koaw ld David VN ones
Address; 1321 \cKe Ivy Sdeeet

 

City, State, and Zip Code: Gu LAC 4 , E c 323 cl
Telephone: 950-364-020 4 (Home) SSO~ 570 1937 (Cell)

 

 

2. Plaintiff’s Name:

 

Address:

 

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)
(Provide this information for any additional Plaintiffs in this case by
attaching an additional page, as needed.)

B. Defendant(s)

1. Defendant’s Name: Flo rid a De partment of Ed u cabin
Name of Employer (if relevant):
Address: 42 4 Wes f Ga fae Str Le +

Su | he 154 4

City, State, and Zip Code: Ta [lg hassee, FL 32399-97400

 

NDFL Fro Se 7 (Rev. 12/16) Complaint Employment Discrimination 2
ClerkAdmin/Official/Forms
Case 4:21-cv-00319-AW-MAF Document1 Filed 07/29/21 Page 3 of 12

you must first obtain a Notice of Right to Sue letter from the Equal

Employment Opportunity Commission.)

w Other Federal Law (be specific): Y lo O. / 0 C5 )

 

o Relevant State Law (specify, if known):

 

 

Oo Relevant City or County Law (specify, if known):

 

 

Ill. STATEMENT OF CLAIM
Write a short and plain statement of your claim. Do not make legal arguments
or quote from cases. State the facts which show what happened, as well as
where and when it happened. State how each Defendant was involved and
explain what a Defendant did or did not do. Identify how each named
Defendant caused you harm or violated federal law. Write each statement in
numbered paragraphs, limited as far as practicable to a single event or incident.
If more than one claim is asserted, number each claim, and ensure that a short
and plain statement of facts supporting each claim is included in the facts

alleged. Attach no more than two (2) additional pages to state your claim.

we apolied Vor AS vols wit Gadsden
County 5 School Board whitch required

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Forms
Case 4:21-cv-00319-AW-MAF Document1 Filed 07/29/21 Page 4 of 12

Statement of Claim, Continued (Page _| of 2)
me to receive cect fr catroa
from the Department o f Ed ycativa.
The Depart ment of Educator
dis crinnt nated - AQAA st me while
seeK ian Certification ts be
hined by Gadsd oa County
Schoo | Boacd based On pry
race (Black), sex (mal e), age (over GO,
Sexua | Orientuciton Chelere sexual),
and Re |- Q1ON CAS rican He brew- Trae hte)
T also be ‘Apeve Lan berg retaliated
Ca, C1 “ASt for $) Lina AB Comple af tA
Predera Court. LT apptied Ser
er {; cation A Novem bor AOMT, and
fwo years later on Oc fober Laly
the De partme aS ot Eduamtian
nssyued Qa lether (Elias il i= 4 Lette)
and did not no Liky me pA and
Lo Ov of Sts eXts keace ante |

NDEL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Forms
Case 4:21-cv-00319-AW-MAF Document1 Filed 07/29/21 Page 5 of 12

Statement of Claim, Continued (Page ZL of 2)
One yeac latec on Septem ber “ 2020,

a Shey tT called to Sard out
whet WI as Oy OLA O ON wir
roy Cect bvefror efign bel, ty:
The process hook theee ye ae
Causi nn me to not be ined
ey Cra dsdon Couwby S «hoo \
Roard= These acteans us 2 LE
not ON ly dane ta cooperation
wee between the De pac tres +
at Fducatvon ao~d fine Gads oe
County Schoa\ Board but a
done with delibecat e we
malicivus tent fo deprive
M2 of getting Cert £; co hina n
to beach. The lieve that T
ceceiwed this despaired
Leeat moat Cor Pee ReASOAS

Nseted above in WY CowrPlacat

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 5
ClerkAdmin/Official/Forms
Case 4:21-cv-00319-AW-MAF Document1 Filed 07/29/21 Page 6 of 12

A. The discriminatory conduct at issue includes (check all that apply):
o Failure to hire
Oo Termination of employment
o Failure to promote
o Failure to accommodate disability
co Unequal terms and conditions of employment

i Retaliation

oO Other acts (specify):

 

(ATTENTION: Only those grounds raised in the charge filed with the
Equal Employment Opportunity Commission may be considered by the
federal district court under the federal employment discrimination
statutes.)
B. The alleged discriminatory acts occurred on: N ov. AO] = Sep t. (2020
o Plaintiff sought employment with Defendant on or

ao Was employed by Defendant from until

C. The location where Plaintiff was employed or sought employment was:

Address: Gadsden County Schoo| Board
ZS MLKE Bivd.

City, State, and Zip Code: OQ) AM ¢ =f , EC 3723S

 

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 6
ClerkAdmin/Official/Forms
Case 4:21-cv-00319-AW-MAF Document1 Filed 07/29/21 Page 7 of 12

IV. EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES

A. Plaintiff filed charges against Defendant with the Equal Employment
Opportunity Commission or the Florida Commission on Human Rights
on: O/-|9-Z202\

B. Respondent(s) named on the charging document were: Tha
Florida Department of Education
(If possible, attach a copy of the charges filed.)

C. The Equal Employment Opportunity Commission: (check one)

o Has not issued a Notice of Right to Sue letter.

o Issued a Notice of Right to Sue letter which I received on

(Note: You must attach a copy of the Notice of Right to Sue letter
received from the Equal Employment Opportunity Commission to this
complaint.)

D. As claimed in the Equal Employment Opportunity Commission charging
document, Defendant discriminated against Plaintiff because of Plaintiff's:

g Gender/Sex (please identify) 5 ex CMa e )
h-Kace (please identify) (4 lac K
o Color (please identify)

wKeligion (please identify) ALC. can He hreu- Tsrael te

 

O National origin (please identify)

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 7
ClerkAdmin/Official/Forms
Case 4:21-cv-00319-AW-MAF Document1 Filed 07/29/21 Page 8 of 12

0 Disability/Perceived Disability (please identify)

 

Age (please provide your year of birth only if you asserting a claim for

age discrimination) | q S 8
p Other (please identify) R e ta [; Or ot \ or
E. Plaintiff:
w/Filed charges concerning this discrimination with the Florida
Commission on Human Relations on ; or
oO Did not file.

F. If asserting a claim for age discrimination, please indicate the amount of
time that has elapsed since filing your charge of age discrimination with
the Equal Employment Opportunity Commission regarding the
Defendant’s alleged discriminatory conduct (check one):

oO 60 days ore more have elapsed.
o Less than 60 days have elapsed.
G. If this is a disability-related claim, did Defendant deny a request for a

reasonable accommodation? oc Yes oNo

Explain: M/ A

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 8
ClerkAdmin/Official/Forms
Case 4:21-cv-00319-AW-MAF Document1 Filed 07/29/21 Page 9 of 12

H. The facts as set forth above in Section III of this complaint:
a Are still being committed by Defendant against Plaintiff

o Are no longer being committed by Defendant against Plaintiff

I. Plaintiff:
o Still works for Defendant

c No longer works for Defendant

o Was not hired

V. RELIEF

Briefly state what damages you are requesting and include the amounts of any
actual damages claimed and the basis for these amounts. Include any punitive

or exemplary damages requested and state the reasons you believe you are

entitled to such damages:

L requect to be affarded
full re lief bo Whee Loam
entitled to under the law
Pac lu dioncy euni t ive wand @ pom plary
damages

 

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 9
ClerkAdmin/Official/Forms
Case 4:21-cv-00319-AW-MAF Document1 Filed 07/29/21 Page 10 of 12

Plaintiff also requests that the Court grant the following relief to Plaintiff:
t” Defendant be directed to employ Plaintiff
Ww Defendant be directed to re-employ Plaintiff

a Defendant be directed to promote Plaintiff

@ Defendant be directed to sto p such le ha Jioar
heshore My Pe rmManen + Tea ching (opti Gree e

 

 

ty Plaintiff seeks costs and fees involved in litigating this case and such other

relief as may be appropriate, including attorney's fees, if applicable.

VI. CERTIFICATION
As required by Federal Rule of Civil Procedure 11, I certify by signing below
that to the best of my knowledge, information, and belief, this complaint: (1) is
not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported
by existing law or by a non-frivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or,
will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1 0
ClerkAdmin/Official/Forms
Case 4:21-cv-00319-AW-MAF Document1 Filed 07/29/21 Page 11 of 12

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.

o
Date: 7-23 -2 | Plaintiff's Signature: OD Dawid

Printed Name of Plaintiff: Roneld David Zones
Address: | 821 Mo Kelvy Streot

() ULOcu Fre Neo 3c)
E-Mail Address: _ [~A ~ z pres @_ \tve. com
Telephone Number: 8S O- SYO-/9 5")

NDEL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1 |
ClerkAdmin/Official/Forms
- SUISSE NS =
WYN LENG

Case 4: 21L ey; OOPASPAY:
WAR Re um Tt S
a2 Nebel Ses ent’ Berea 2 | i He

Que rey, FL azraci

 

201 30:95 77

United shte “atenct Court

29 Wh Northern Diste cct of Flo evda

Oca of The Clerk
ltl Moc th Adams Street Sucte 324

Talla aA
la hassee, FC 32301-7717

 

 

 
